Citation Nr: 1732558	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.  

In a March 2016 decision, the Board, in pertinent part, denied entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine, entitlement to a compensable evaluation for allergic rhinitis, and entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected allergic rhinitis and degenerative joint disease of the spine and remanded the issue of entitlement to a compensable rating for sinusitis for additional development. The Veteran appealed the Board's decision with respect to the issue of entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court). In August 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating that portion of the Board's decision that denied entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine, and remanded this issue to the Board for development consistent with the JMPR. 

In December 2016, the Board remanded the Veteran's appeal for additional evidentiary development. It has since returned to the Board for further consideration. 

The Board observes that the Veteran has filed a Notice of Disagreement for several issues unrelated to the present appeal. These issues are still being developed by the RO and are therefore not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine was not characterized by forward flexion of the thoracolumbar of 60 degrees or less; or a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and was not productive of incapacitating episodes having a total duration of at least two weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.46, 4.71a, Diagnostic Codes (DC) 5003, 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's December 2016 remand, the AOJ obtained outstanding records, sought clarification from private providers, and scheduled the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in June 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

Analysis

The Veteran seeks an increased evaluation for his service-connected degenerative joint disease of the lumbar spine. He contends that his condition is more severe than presently evaluated. In August 2010, the Veteran stated the following regarding the determination to continue his 10 percent rating:  

I disagree with this decision because I experience muscle spasms in the lower part of my back. I have spasms that radiate down to my right hip and thigh, which can be so bad that they cause me to fall several times.  I am currently using a cane to support myself... I don't seem to have any control of my bladder functions. My gait is abnormal and I stumble while walking. The spasms and tightness in my back will not allow me to walk normally. I have weakness in my legs, and I walk slightly bent forward all the time.

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, DC 5235-5243 (2016)). Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Particularly, Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code; and Note 6 provides that disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2016) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. §§ 4.25, 4.71a, DC 5235-5243 (2016). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016).

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, DC 5243, Note 1. Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, which method results in a higher evaluation for that segment.  

The Board notes that bifurcation of a claim generally is within the Secretary's discretion. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions). In this case, the Board notes that the Veteran's asserted neurological manifestations related to his low back disability have been adjudicated separately, and multiple rating decisions have denied service connection for the following neurologic symptoms claimed by the Veteran: peripheral vestibular disorder / vertigo, over-active bladder, and bilateral sciatic nerve disorder (claimed as weakness in legs). Also, the Veteran has been assigned a separate disability rating for degenerative joint disease of the cervical spine; accordingly, the current decision will only address symptoms that have been medically linked to his low back disorder. Radiological changes have not been attributed to the low back disorder. Accordingly, the Veteran's complaints regarding his control of his bladder, the weakness in his legs, and the symptoms of radiating pain in his hips and his legs will not be further addressed in this decision.  

Also, as a vestibular disorder has been denied, and the medical evidence of record indicates that his altered gait and difficulty walking is related to his cervical condition, these symptoms will also not be considered in this increased rating claim.  While the evidence is clear that the Veteran suffers from muscle spasms in his low back, the Board notes that no competent medical opinion of record has indicated that the Veteran has an altered gait or spinal contour due to either his muscle spasms or guarding related to his low back condition. Particularly, the Board notes that an April 2015 neurology consult indicates that the Veteran's "persistent if not progressive clumsiness in walking" is related to his cervical spondylotic myelopathy, and a neurosurgery clinic consult from August 2015 indicated that the Veteran's gait difficulty was related to his cervical stenosis at C3-4. 

Pursuant to the Board's December 2016 remand, the Veteran was afforded another VA examination in March 2017. The examiner rendered a diagnosis of degenerative joint disease of the lumbar spine. The examination showed the following range of motion measurements: forward flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees. Repetitive motion testing did not result in additional functional limitations. No radiculopathy was shown on examination. The examiner also acknowledged the Veteran's complaints of shooting pains down the spine associated with neck movement and muscle spasms. The examiner determined that the Veteran's self-reported voluntary limitation of forward flexion beyond 50 degrees is all due to his recent neck condition and is not related or due to the Veteran's service-connected back condition presently on appeal.

Upon review the evidence of record, the Board finds that rating in excess of 10 percent is not warranted for the Veteran's functional impairment resulting from his degenerative joint disease of the lumbar spine. While the Veteran reported a period of 10 weeks that he missed from work "due to his low back, neck condition," the evidence indicates that this extended period of missed time, even if it was determined to be "incapacitating episodes" was due to the Veteran's separately rated cervical condition that is not presently on appeal. The record indicates that the Veteran underwent a cervical diskectomy at C4-5 and C5-6 in April 2010, and was provided a doctor's note stating that he should not return to work until June 16, 2010. The evidence does not indicate that during this period the Veteran was prescribed at least two weeks of bed rest during any other 12 month period.  Accordingly, a higher rating was not available under the Intervertebral Disc Syndrome Formula for this period.

Also, the evidence also does not support a higher rating under the General Rating Formula. As discussed above, the issues of separate ratings for neurologic manifestations of the Veteran's condition have been addressed separately and are not presently on appeal. The evidence does not support that the Veteran's low back condition manifested with either forward flexion of the thoracolumbar spine of 60 degrees or less, or the combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The Board notes the Veteran's complaints that he suffers from muscle spasms in his back; however, a 10 percent rating specifically contemplates symptoms of muscle spasms that do not result in an abnormal gait or an abnormal spinal contour.  

With regard to the Veteran's complaints that "the spasms and tightness in my back will not allow me to walk normally," the Board notes that this statement does not specifically relate to his low back and could be determined to include his cervical spine, which as noted above has been related to his balance/gait problems by his treating neurologists. Further, the March 2017 VA examiner's report also confirmed that the Veteran's described symptoms were related to his neck condition. Also, the Board finds that an opinion regarding etiological relationship between an abnormal gait or an abnormal spinal contour is beyond the scope of lay diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). To the extent that the Veteran would be competent to opine to such a diagnosis, the Board finds the Veteran's lay opinion to be of less probative value than the medical opinions of record. The June 2010 VA examiner reported that the Veteran had a normal gait at that time and that he did not display an abnormal spinal contour. The examiner also opined that the Veteran's condition did not demonstrate muscle spasm, localized tenderness, or guarding severe enough to result in either of these conditions. This opinion is supported by the March 2010 radiology report from one of the Veteran's private physicians that states that there is no alignment abnormality of the lumbar spine. It is also supported by the findings of the March 2017 VA examiner. 

A February 2010 "New Patient Consultation" with one of the Veteran's private physician's states that while the Veteran complains of lower back pain his examination results in that area were "rather normal." While cervical limitations of motion were reported, no limitations in motion were noted regarding the lumbar spine. The June 2010 VA examiner reported that the Veteran range of motion of the lumbar spine, including limitation due to pain, demonstrated flexion to 75 degrees. Additionally, the March 2017 VA examination report revealed flexion to 80 degrees, which is a slight improvement.

The only medical evidence supporting a higher rating are physical therapy reports, such as the October 11, 2011 VA physical therapy report, which states that the Veteran's lumbar active range of motion screening demonstrated forward bending to 50 percent. Note 2 of the General Rating Formula notes that normal forward flexion of the lumbar spine is 0 to 90 degrees; accordingly, 50 percent would result in forward flexion of 45 degrees. The Board, however, finds these findings to be less probative than the VA examinations of record and the Veteran's private examination from February 2010. The Board notes that none of these results indicate that any objective form of measurement was used and only approximate values of 50 percent, 75 percent, and 100 percent are recorded. Therefore, the Board finds these approximate values to be less probative of the Veteran's accurate range of motion than the other evaluations of record.  

Further, the Board notes that while x-ray evidence of the Veteran's degenerative joint disease has been provided, the records during this time do not indicate that the Veteran's degenerative joint disease of the lumbar spine manifested with occasional incapacitating exacerbations that would warrant a 20 percent rating under DC 5242, 5003. Again, the Board notes that the medical evidence does not indicate, nor has the Veteran contended, that his lumbar spine condition required periods of bed rest during this period on appeal. 

Therefore, due to the preponderance of the evidence of record weighing against the Veteran's claim, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the lumbar spine.  

The record reveals that an October 31, 2013 evaluation of the Veteran's thoracolumbar spine by his private physical therapist demonstrates lumbar flexion to 50 degrees. Importantly, this provider was later contacted for clarification. In January 2017, the provider responded that the Veteran was seen only seen once, and that all ranges of movement were determined by visual assessment without goniometer. Therefore, it is clear that the measurement was performed without the appropriate measuring device and it appears to be a visual estimation and lacks probative value because it is significantly different from the other, more accurate measurements on file. See 38 C.F.R. § 4.46. Moreover, it has been confirmed that additional private treatment reports with measurements from October 2013 through July 2014 were "estimated by visual observation." Thus, there is no basis to assign a higher rating based on limited flexion. 

The Board notes that review of the evidence of record, including the Veteran's own statements, does not support that his lumbar spine disability was characterized by forward flexion of 30 percent or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least four weeks duration during any portion of the period on appeal. There is otherwise no additional diagnostic code that could apply to the Veteran's condition. See DC 5003, 5235-5243.

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria. The effects of his disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008). Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Veteran has not indicated that his lumbar spine disability has caused unemployability, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the evidence of record. Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for degenerative joint disease of the lumbar spine. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


